Citation Nr: 0218379	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the unremarried widow of the veteran, who 
had active service from March 1943 to November 1945, and 
again from July 1949 to February 1967.  The veteran died 
on January [redacted], 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, NC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating action dated in May 2002, entitlement to 
Dependency and Indemnity Compensation (DIC) benefits was 
denied under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2002).  The current record does not indicate 
that the claimant has initiated an appeal to the Board 
from this determination, so that matter is not currently 
before the Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The veteran died on January [redacted], 2001, subsequent to 
service, due to injuries sustained in an automobile 
accident.  

3.  At the time of the veteran's death, service connection 
was in effect for prostate cancer, rated 100 percent 
disabling; bilateral orchiectomy, rated 30 percent 
disabling, and for impotence, noncompensably rated.

4.  The injuries resulting in the veteran's death were 
unrelated to the veteran's military service and his 
service-connected disabilities.
CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and various letters to the appellant, specifically 
including a letter dated September 8, 2001, the RO has 
notified the appellant of the evidence and information 
needed to substantiate her claim, the information she 
should provide to enable the RO to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence and information on her behalf, and the evidence 
that she should submit if she did not desire the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records, including the terminal 
hospitalization report, and the police report concerning 
the veteran's fatal automobile accident.  Furthermore, 
neither the appellant nor her representative has 
identified any additional evidence or information which 
could be obtained to substantiate the current claim, and 
the Board is also unaware of any such outstanding evidence 
or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist 
requirements of the VCAA and the regulations implementing 
it.  

II.  Factual Background

During his lifetime, the veteran had established 
entitlement to service connection on a direct basis for 
prostate cancer.  This disability was rated 100 percent 
disabling from the initial date of claim in July 1999.  A 
the same time, service connection was also granted for a 
bilateral orchiectomy, rated 30 percent disabling, and for 
impotence, noncompensably rated.  

Postservice private and VA medical records dating from 
1996 to 2001 indicate that the veteran complained to his 
private physician, A.L. Fajardo, M.D., of feeling "all 
mixed up" beginning in April or May 1999.  A June 1999 
computerized tomography (CT) scan of the veteran's brain 
was interpreted as being consistent with metastatic 
disease; however, a second CT scan of his head conducted 
in July 1999 at a VA facility disclosed evidence of a 
small infarct in the posterior part of the left hemisphere 
of the brain.  

The veteran was then referred in December 1999 by his 
personal physician to a radiation oncology specialist, who 
commented that it was unusual for prostate cancer to 
metastasize to the brain.  This specialist then reviewed 
the June 1999 head CT scan and concurred with the VA staff 
that it was most compatible with a subacute left parietal 
infarct.  According to the same radiation oncology 
specialist, a magnetic resonance imaging (MRI) study of 
the appellant's head in January 2000 likewise disclosed a 
subacute infarction superimposed upon a chronic ischemic 
insult, with no evidence of a metastatic neoplasm.  

The veteran continued to receive medical treatment from VA 
and private sources for a wide variety of medical 
problems, including dementia.  In March 2000, it was 
reported by the office of his personal physician that the 
veteran was confused and had very poor judgment; and that 
his family was advised to take his keys away from him in 
order to prevent him from driving.  

On December 31, 2000, the vehicle which the veteran was 
driving ran off the road and collided with a ditch.  
According to the relevant police report, neither drugs nor 
alcohol was implicated in this accident.  

The veteran was first taken to Sampson Regional Medical 
Center where a head CT scan demonstrated a right parietal 
lesion.  He was then transferred to the University of 
North Carolina Hospital for further care.  Trauma work-up 
was unremarkable except for a large amount of atrophy on 
his CT scan with associated contusions in the right 
parietal region.  An MRI was performed on the cervical 
spine which disclosed severe degenerative disease and also 
a severe injury/contusion to the cervical spinal cord.  CT 
scans of the head in late December 2000 and in early 
January 2001 both disclosed bilateral subarachnoid 
hemorrhages.  The veteran soon developed respiratory 
compromise and required resuscitation, after which he was 
transferred to the Intensive Care Unit, where he remained 
on a ventilator, unable to breath on his own.  On 
January [redacted], 2001, the veteran's family, after consulting 
with the medical staff about his prognosis, decided to 
remove him from the ventilator.  A short time later, the 
veteran died.  

The official Medical Examiner's Certificate of Death 
indicates that the veteran had died at the age of 76 due 
to a traumatic spinal cord injury sustained in a motor 
vehicle accident five days prior to his death.  No autopsy 
was performed, and no contributory causes of death were 
listed on the official death certificate.  

In February 2001, Dr. Fajardo wrote to VA to express his 
belief that the veteran's general condition and physical 
illness contributed to his debility and to his inability 
to control his car, leading to his death from a head 
injury.  

III.  Analysis

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131.  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish service 
connection for the cause of a veteran's death, the 
evidence must establish that a service-connected disease 
or injury either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In the present case, the veteran died as a result of 
injuries sustained when his car left the road and collided 
with a ditch on December 31, 2000.  The fatal injuries 
occurred almost 34 years after the veteran retired from 
active service in February 1967.  

It is contended on behalf of the appellant that the 
veteran's mental status was severely compromised due to 
the service-connected prostate cancer and that this is the 
reason that he lost control of his car, leading to the 
fatal head injuries.  Both the appellant and Dr. Fajardo 
point to the June 1999 brain CT scan as evidence that the 
service-connected prostate cancer had spread to the brain; 
however, this possibility was investigated and 
conclusively rebutted during the veteran's lifetime.  

Instead of metastatic brain cancer, it appears from the 
medical evidence that the veteran suffered a stroke in 
approximately April or May 1999 which resulted in damage 
to the left side of his brain, causing mental confusion 
and dementia.  There is no competent medical evidence of 
record indicating a nexus between this stroke and service 
, nor is it contended that such a nexus existed.  
Likewise, it is not shown, nor is it contended, that the 
service-connected prostate cancer proximately caused the 
veteran's left-sided stroke.  

Furthermore, it is entirely speculative for the appellant 
to argue that the veteran's automobile accident in 
December 2000 was caused by or related to his mental 
confusion.  The available evidence, including the official 
police report of the accident, does not reflect any 
objective evidence concerning the cause for the veteran's 
loss of control of his vehicle.  

Accordingly, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  






ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

